Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Mark Allen Cochran, Appellant                         Appeal from the 13th District Court of
                                                      Navarro County, Texas (Tr. Ct. No.
No. 06-22-00089-CR        v.                          D39425-CR).        Memorandum Opinion
                                                      delivered by Chief Justice Morriss, Justice
The State of Texas, Appellee                          Stevens and Justice van Cleef participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Mark Allen Cochran, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED DECEMBER 15, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk